FILED
                            NOT FOR PUBLICATION                             DEC 21 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: BOOKER THEODORE WADE, Jr.,                No. 15-60083

          Debtor.                                BAP No. 14-1562
______________________________

BOOKER THEODORE WADE, Jr., AKA                   MEMORANDUM*
Booker T. Wade, Jr.,

              Appellant,

 v.

ARLENE STEVENS,

              Appellee.


                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
               Dunn, Jury, and Taylor, Bankruptcy Judges, Presiding

                           Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Booker Theodore Wade, Jr., appeals pro se from a judgment of the

Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order

overruling Wade’s objection to the secured claim of Forest Villa Homeowners

Association. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo

BAP decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly denied Wade’s claim objection because

Wade lacks standing to prosecute matters on behalf of the bankruptcy estate. See

Heath v. Am. Express Travel Related Servs., Inc. (In re Heath), 331 B.R. 424, 429

(9th Cir. BAP 2005) (chapter 7 debtors lack standing to object to claims when the

bankruptcy estate is insolvent).

      The bankruptcy court properly found that it lacked jurisdiction to adjudicate

Wade’s claim objection because any adjudication would not have impacted the

bankruptcy estate. See 28 U.S.C. § 157(b)(1), (c)(1) (bankruptcy court jurisdiction

is limited to “cases under title 11 and all core proceedings arising under title 11, or

arising in a case under title 11” as well as non-core proceedings that are “otherwise

related to a case under title 11”); see also Fietz v. Great W. Savings (In re Fietz),

852 F.2d 455, 457 (9th Cir. 1988) (the “related to” test is “whether the outcome of


                                           2                                     15-60083
the proceeding could conceivably have any effect on the estate being administered

in bankruptcy” (citation and internal quotation marks omitted)).

      We reject as without merit Wade’s contentions that the bankruptcy court

violated due process.

      We do not consider Wade’s contentions related to a separate appeal.

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   15-60083